UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

§ usc 1 3 2011
NELSON R. SANTANA,
) C|erk, U.S. District & Bankruptcy
_ _ ) Courts for the District of Co|umbia
Plalntlff, pro se, )
v ) Civil Case No. 9-300 (RJL)
)
)
DEPARTMENT OF JUSTICE, §
Defendant. )
FINAL JUDGMENT ‘

For the reasons set forth in the Memorandum Opinion entered this /o

_ day of
December, 2011, it is hereby

ORDERED that defendant’s Renewed Motion for Summary Judgment [Dkt. #22]
is GRANTED; and it is further
ORDERED that judgment is entered in favor of the defendant; and it is further

ORDERED that the above-captioned case be DISMISSED with prejudice

ZMW

RICHARD J.\I,EQN
United States District Judge

SO ORDERED.